DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are hereby under examination.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 is missing a period at the end.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a detection unit configured to detect a substance to be measured” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A detection unit is specified in paragraph [0059] in the specification as being a “working electrode”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno US Patent 5,669,543 hereinafter referred to as Ueno.
Regarding Claim 1, Ueno discloses A needle member (column 1 line 3-8, a hollow needle) comprising: a tubular side wall through which a hollow portion extends in a longitudinal direction (central bore 5, Column 8 Lines 7-10, Figure 1); 
wherein an opening portion connected to the hollow portion extends laterally through the tubular side wall (Opening 6, Column 7 Lines 41-42); 
and wherein the tubular side wall comprises a side wall reinforcement portion located at a position opposing the opening portion (The resistance-reducing part 4, Column 5 Lines 32-41), 
wherein the hollow portion is interposed between the opening portion and the side wall reinforcement portion (see figure 5 which shows the needle where the opening is at the top, the resistance-reducing part is facing towards the opening and the hollow portion is between the opening and the side wall of the needle.).

Regarding Claim 2, Ueno discloses the limitations of claim 1, further Ueno discloses the side wall reinforcement portion is a bent portion in which a part of the side wall is bent so as to protrude toward the hollow portion (The resistance-reducing part 4, Column 5 lines 32-41 disclose that the resistance-reducing part “is formed by providing a convex surface portion 4a having a radius R.sub.3 with its center positioned on the side of an opening 6)

Regarding Claim 3, Ueno discloses the limitations of claim 2 and 1; Ueno further discloses that the blade surface portion located at a distal end potion of the needle member (blade front end part 2a, figure 1) and comprising a blade surface that is inclined with respect to the longitudinal direction (See Figures 2, 3 and 4 which show the blade surface 17 being inclined with respect to the longitudinal direction); 
wherein an entirety of the bent portion is formed at a position on a proximal end side of the blade surface portion ((The resistance-reducing part 4, Column 5 lines 32-41 disclose that the resistance-reducing part is formed in contact of the front-end part 2a).


Regarding Claim 4, Ueno discloses the limitations of claim 1; Ueno further discloses wherein the tubular side wall comprises an opening reinforcement portion extending along an edge portion of the side wall that defines the opening portion (In column 7 lines 43 - 53 Ueno discloses that the front end of the needle is formed of the resistance reducing part 4 and with guide rails made from the resistance reducing part 4. The resistance reducing part and the guide rails make up the front-end part of the needle, including the opening [Column 5 lines 32-41], and extend to the rear of the needle. Therefore the resistance reducing part makes up and reinforces the opening portion of the needle as well as defines its edges. This is shown in figures 1 of Ueno, where the resistance reducing part and the guide rails line up with the edge of the opening, therefore defining an edge of the guide rail. Further, the guide rails of the resistance reducing part defines the slit 7 that runs from the opening to the rear of the needle, as shown in figures 5 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Wilson ( WO 91/15993) hereinafter referred to as Wilson.

Regarding Claim 5, Ueno discloses a needle member (column 1 lines 3-8, a hollow needle) comprising: a tubular side wall through which a hollow portion extends in a longitudinal direction (central bore 5, Column 8 line 7-10, Figure 1), 
wherein an on opening portion connected to the hollow portion extends laterally through the tubular side wall (Opening 6, Column 7 lines 41-42), and wherein the tubular side wall comprises a side wall reinforcement portion located at a position opposing the opening portion (The resistance-reducing part 4, Column 5 lines 32-41), 
wherein the hollow portion is interposed between the opening portion and the side wall reinforcement portion (see figure 5 which shows the needle where the opening is at the top, the resistance-reducing part is facing towards the opening and the hollow portion is between the opening and the side wall of the needle.); 
Ueno is silent in disclosing linear detection member located in the hollow portion of the needle member; however Wilson teaches the use of a linear detection member located in the hollow portion of the needle member (Sensor Body 46 of Sensor 44 is inserted into a hypodermic needle [page 12, lines 1-6]).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to incorporate the sensor of Wilson into the needle of Ueno in order to continuously monitor “in vivo measurements of biochemicals” (page 1, lines 17-18) while engaging the needle.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Wilson and further in view of Shah (US 20160338734) hereinafter referred to as Shah.

Regarding Claim 6, the Modified device of Ueno and Wilson disclose the limitations of Claim 5 of which Claim 6 is dependent. Ueno further discloses the use of a groove adjacent to and created by the resistance reducing part (Column 7, lines 43-53), 
as well as the reinforcement portion protrudes towards the hollow portion (column 10 lines 19-26, states that the reinforcement portion is formed by being depressed inwardly to protrude into the hollow portion). Ueno and Wilson are silent in disclosing that the groove receives the detection member. 
However Shah teaches disclosing that the groove receives the detection member ([0070-0071] using a “V” shape groove within the inner wall of the needle body to lodge the sensor while the needle is in use). 
It would have been obvious to one of ordinary skill in the art, at the time of the application, to incorporate the placement of the sensor within the groove as taught by Shah into the device of Ueno and Wilson in order to better ensure the placement of the sensor and prevent it from moving during the use of the needle.

Regarding Claim 9, Ueno discloses a needle member comprising (column 1 lines 3-8, a hollow needle): a tubular side wall through which a hollow portion extends in a longitudinal direction (central bore 5, Column 8 lines 7-10, Figure 1), 
wherein an on opening portion connected to the hollow portion extends laterally through the tubular side wall (Opening 6, Column 7 lines 41-42), 
and wherein the tubular side wall comprises a side wall reinforcement portion located at a position opposing the opening portion (The resistance-reducing part 4, Column 5 lines 32-41), 
wherein the hollow portion is interposed between the opening portion and the side wall reinforcement portion (see figure 5 which shows a cutaway angle of the needle where the opening is at the top, the resistance-reducing part is facing towards the opening and the hollow portion is between the opening and the side wall of the needle.); 
Ueno is silent in disclosing a detection unit configured to detect a substance to be measured and the detection unit being integrated with an inner surface of the needle member. 
However Wilson teaches the use of a detection unit configured to detect a substance to be measured (Sensor body 46 is installed into a needle and that the sensor body is installed in such a manner that the glucose oxidase layer comes into registry with the sidewall opening; and further that the inner wall of the needle may have a lead wire secured to it  [page 12 lines 1-7 and lines 33-35, and page 13 lines 1-3]). 
Further, Shah teaches the detection unit being integrated with an inner surface of the needle member ([0070-0071] using a “V” shape groove within the inner wall of the needle body to lodge the sensor while the needle is in use).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Ueno to include the sidewall positioned sensor of Wilson to be placed in the inner wall “V” shaped groove of Shah into the needle sidewall of Ueno, making the sensor integrally part of the side wall, in order to continuously monitor “in vivo measurements of biochemicals” (Wilson page 1, lines 17-18) and to retain the sensor while engaging the needle. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2004/0118902), hereinafter referred to as Adams.
Adams discloses a method comprising: a tubular body providing step comprising providing a tubular body having an opening portion formed in a side wall thereof ([0035], A flash opening 18 is located in the wall of the cannula); 
and a bending pressing step comprising forming a bent portion that protrudes toward a hollow portion by pressing the tubular body at a position that opposes the opening portion ([0045], crimp notches are formed in the cannula. If the needle body is crimped, this would bend material into the needle body. Further Adams mentions that the crimp notches may be employed on opposite sides of the cannula at a position distal to the flash notch 18.)
	Adams is silent in disclosing that the crimp is in a radial direction of the tubular body, however it would have been obvious to one of ordinary skill in the art, at the time of the application, to put the crimp in the radial direction of the needle body for needle support. Further, If the crimp were to be made in a direction other in the radial direction, it would weaken the structural integrity of the needle and create a fold point when the needle is under pressure and would therefore be counterproductive to place the crimp in any direction other than the radial direction, if the goal is needle structural integrity.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Ooyauchi (US 2005/0145677) hereinafter referred to as Ooyauchi.

Regarding Claim 11, Adams discloses the limitations of claim 10. Adams does not teach a concave portion formation step comprising forming a concave portion at an outer edge of a plate material; and a tubular shape pressing step comprising deforming the plate material into a tubular shape such that the outer edge where the concave portion is formed is aligned with another outer edge.
	However, Ooyauchi teaches the use of plate sheet metal blanks ([0006] describes the sheet metal blanks), to be pressed into a concave shape ([0027] describes the pressing of the sheet metal into a curved shape before being pressed into a tube, Figure 1B). Further Ooyauchi teaches pressing the curved shape sheet metal into a tube shape by joining the concave portions outer edges ([0027], pressed into a tubular shape, Figure 2D).
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to apply the manufacturing techniques of Ooyauchi to the method of Adams in order to increase efficiency and reduce production cost.

Regarding Claim 12, The device of Adams and Ooyauchi disclose the limitations of Claims 10 and 11. Ooyauchi further teaches the use of openings or holes within the sheet metal, as well as the use of welding along the seam of the concave portion in order to reinforce the material once pressed into a tubular shape ([0035], welding the sheet metal). Figure 4a and paragraph [0032] (semicircular openings) of Ooyauchi shows that the openings or holes can be along edge of the sheet metal and therefore along the seam after pressing into a tubular body, which means that the openings be defined by the edge of the plate material and would be reinforced by the welding. 
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to further incorporate the openings in the sheet metal and the welding techniques of Ooyauchi into the method of Adams and Ooyauchi in order to increase needle strength, specifically at the seam points around the openings in the sheet metal where the cutting or pressing processes may have compromised the material strength.

Allowable Subject Matter
Claim 7 is objected to as having allowable subject matter but is objected to because of its dependency on a rejected claim. 
None of the prior art previously listed disclose that the reinforcement portion comprises a top portion, and a side portion that is continuous with the top portion; and a distance from a longitudinal axis of the needle member to the inner surface of the needle member in a radial direction increases from the top portion toward a side of the needle member; and the side portion comprises a portion of a receiving surface that receives the detection member. 
Ueno  discloses that the reinforcement portion may run from the front-end portion to the rear of the needle, however Ueno does not disclose that the reinforcement portion comprises a top or side portion that is continuous with the top portion; as the reinforcement portion varies shape at the front-end of the needle and extends past the top portion of the needle. Further, Shah teaches the use of a groove in the needle side wall for receiving the detection member but fails to teach that the groove is part of the reinforcement portion.
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791